Citation Nr: 1231783	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for numbness and tingling, right lower extremity, to include as secondary to service-connected degenerated intervertebral disc at L4-5. 

2.  Entitlement to service connection for numbness and tingling, left lower extremity, to include as secondary to service-connected degenerated intervertebral disc at L4-5.  

3.  Entitlement to an initial compensable rating for degenerated intervertebral disc at L4-5.   

4.  Entitlement to an initial compensable rating for acne. 

5.  Entitlement to an initial rating in excess of 30 percent for depressive disorder, not otherwise specified, for the portion of the appeal period extending from September 19, 2007 to March 7, 2011; and in excess of 50 percent from March 8, 2011, forward.

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to September 2007.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part, the Veteran appealed the denial of service connection for numbness and tingling of the bilateral lower extremities and a disorder of the neck/cervical spine.  Also appealed are the initial assigned ratings for several disabilities adjudicated service-connected, as indicated above on the title page.  See Fenderson v. West, 12  Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). 

This case was previously before the Board in January 2011, at which time the claims pending appellate consideration at this time were remanded for further development.  There has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In a June 2012 rating action, service connection was established for cervical spine strain, also claimed as chronic neck pain.  Accordingly, that claim has been fully resolved and is no longer in appellate status.  

Also in the June 2012 rating action, the RO granted an increased evaluation for depressive disorder, effective from March 8, 2011.  Where, as is the case here, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation (30 percent) and a subsequently assigned disability evaluation (50 percent) for that condition (depressive disorder - in this case) are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged," as is reflected on the title page of this decision.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Because the possibility exists for the assignment of a higher evaluation for all portions of the appeal period, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

An August 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Given the decision below, the issue of a total rating based on individual unemployability (TDIU) is referred to the RO for adjudication.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a statement from the Veteran dated in June 2012, she raised the issue of entitlement to an earlier effective date for her service-connected psychiatric condition, depressive disorder.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Since the service connection claims for neurological disorders were filed in August 2007, the record has been negative for clinical neurological indications or a clinical diagnosis of any neurological disorder associated with either lower extremity; the evidence of record reflects that the Veteran does not have a currently manifested neurological disability of either lower extremity.  

2.  For the entirety of the appeal period extending from September 19, 2007, the Veteran's disability of the lumbar spine has not been manifested by flexion of 85 degrees or less; combined range of motion of 235 degrees or less; or by evidence of pain on motion on examination; or muscle spasm, guarding or localized tenderness, not resulting in abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis). 

3.  For the entirety of the appeal period extending from September 19, 2007, the evidence does not reflect that the Veteran's disability of the lumbar spine has resulted in incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during any year within that appeal period.  

4.  For the entirety of the appeal period extending from September 19, 2007, there has been no objective evidence of neurological manifestations, or bowel or bladder impairment, associated with the disability of the lumbar spine.

5.  For the portion of the appeal period extending from September 19, 2007 to April 21, 2011, the Veteran's skin condition has been manifested by mild symptoms of superficial acne, which were not disfiguring. 

6.  For the portion of the appeal period extending from April 22, 2011 forward, the Veteran's skin condition has been manifested by superficial acne affecting more than 40 percent of the face and neck, with small and specific areas of deep acne, manifested by deep inflamed nodules and pus-filled cysts are evident, which collectively affect far less than 40 percent of the face and neck.

7.  For the portion of the appeal period effective from September 19, 2007, the Veteran's depressive disorder has been manifested by occupational and social impairment, with deficiencies in most areas.    

8.  At no point during the appeal period extending from September 19, 2007 forward, has the Veteran's depressive disorder been manifested by total occupational and social impairment.

CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for a neurological disorder of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

2.  The criteria for the grant of service connection for a neurological disorder of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

3.  Throughout the appeal period extending from September 19, 2007, the criteria for an initial compensable evaluation for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2011).

4.  For the portion of the appeal extending from September 19, 2007 to April 21, 2011, the criteria for an initial compensable evaluation for acne have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008) and 7828 (2011).  

5.  For the portion of the appeal extending from April 22, 2011, the criteria for a 10 percent evaluation for acne have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008) and 7828 (2011).  

6.  For the portion of the appeal effective from September 19, 2007, the criteria for a 70 percent for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9434 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. §  3.159(b)(1).   

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include information relating to the assignment of a disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The RO informed the Veteran of VA's duty to assist her in the development of evidence pertinent to his service connection claims in an August 2007 letter, wherein she was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the August 2007 letter.

Concerning the Veteran's claims arising from her disagreement with the initial disability rating following the grant of service connection for a low back disorder, acne, and a psychiatric condition, it has been held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran as relates to these claims is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  Numerous VA examinations and evaluations have been conducted during the appeal period.  The evidence on file adequately addresses the matters related to the claim on appeal and the Veteran has maintained that any of the 2011 examination reports on file are inadequate for purposes of adjudicating the claims on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, it is not necessary to remand the case again to obtain a medical examination or medical opinion in order to decide the claims at issue in this case. 38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  In addition, the Veteran has not identified any additional records or evidence pertinent to the claim which are not already on file.   

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claims on the merits. 

Service Connection

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439  (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216  (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

A.  Numbness and Tingling of the Right and Left Lower Extremities

The Veteran's service connection claim for neurological disorders of the right and left lower extremities, claimed as tingling and numbness was filed in August 2007.  

The file contains a private medical report of May 1999, indicating that the Veteran's car had been hit from behind at a high rate of speed resulting in mid-back pain and shoulder aches.  No neurological symptomatology was complained of or found on examination.  

Private medical records include a July 2003 entry, indicating that the Veteran complained of intermittent low back pain with numbness of the left thigh.  Spine was straight and mild tenderness was noted.  Deep tendon reflexes (DTRs) were 2+ and straight leg raising test was negative.  Back pain with sciatica was diagnosed.  When seen in early November 2004, the Veteran had complaints of chronic low back pain, without any episodes until recently.  She reported having a tingling sensation in the right lower extremity which occurred during the previous weekend.  Palpation of the upper and lower back revealed no focal or sciatic tenderness.  A history of back pain was diagnosed.  When seen later in November 2004, the Veteran continued to complain of diffuse low back pain.  At that time, she gave a history of a motor vehicle accident 4 years previously and described having symptoms of discomfort for the past 3 years, but failed to tie these complaints to the accident.  Pain was described as focal and non-radiating.  Back pain was assessed. 

Upon VA general medical examination of September 2007, the Veteran reported having joint pain on neuromuscular examination, but appears to have denied having symptoms of numbness or tingling.  On examination of the extremities, deep tendon reflexes were intact, as was monofilament sensation.  

A VA neurological examination was conducted in September 2007.  Station and gait were within normal limits.  Muscle tone was within normal limits.  Deep tendon reflexes were symmetrical and normoactive.  Pain and sensory tract were intact.  No neurological condition of either lower extremity was diagnosed.  

On VA examination of the spine also conducted in September 2007, the Veteran gave a history of low back pain since 2002.  She reported that she had spasms in the lower middle of the back and experienced burning, tingling and numbness in the saddle area and to the legs bilaterally, indicating that these symptoms occurred once a month for 2 to 3 days.  Examination was negative for spasms, tenderness, weakness or pain on motion.  Vibration, pinprick, position sense and light touch testing of the lower extremities was consistently normal (2/2).  Knee and ankle jerk testing were entirely normal at 2+/2+.  Babinski testing was normal bilaterally.  The examiner concluded that the examination of the lumbar spine was entirely normal.   

When seen by VA in October 2007, the Veteran complained of bilateral hip and left ankle stiffness, and denied having symptoms of numbness/tingling.  Neurological examination was grossly intact.  When seen by neurology in June 2008, she complained of discomfort in the cervical area, without radiation.  On examination, gait was normal and all pulses of the extremities were 2+.  Sensory examination was intact to pain, light touch, temperature, position and vibration.  

A VA examination of the spine was conducted in April 2011.   The Veteran gave a history of trauma to the spine during service, resulting from a motor vehicle accident of 1999 and parachute jumps.  She reported having symptoms of numbness and paresthesia, which she associated with her back disability.  Reflex examinations of the ankles and knee were entirely normal at 2+ bilaterally.  Babinski testing was normal bilaterally.  Sensory examination of the lower extremities was intact to pain/pinprick, light touch, position and vibration.  Mild thoracolumbar strain with pain and problems with lifting and carrying was diagnosed.  No neurological condition was diagnosed.  

Analysis

The Veteran seeks service connection for neurological disorders of the right and left lower extremities, claimed as numbness and tingling.  She maintains that this condition may be directly related to service or secondary to a service-connected disability of the lumbar spine.  

Generally, in order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to establish service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

Regardless of the theory of entitlement raised, the evidence on file does not contain competent evidence of a currently claimed neurological condition of either lower extremity.  See Moore v. Nicholson, 21 Vet. App. 211 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the service connection claims for neurological conditions of the lower extremities was filed in August 2007; there was no evidence of a clinical disability/diagnosis of a neurological condition of either lower extremity on file at that time (resolved or unresolved) nor has such been presented at any time subsequently since the claim has been pending.  

In this regard, post service VA medical records, as well as VA examinations of 2007 and 2011 are entirely negative for any clinical indications of neurological symptomatology of either lower extremity.  Sensory and motor examinations of 2007 and 2011 were entirely normal.  In addition, VA neurological consultation of 2007 was similarly negative for any neurological symptomatology and moreover, the Veteran failed to even complain of numbness or tingling when seen in 2007 and 2008.  In the absence of competent evidence of current disability or a current neurological diagnosis relating to either lower extremity, service connection is not warranted under any potentially applicable theory of entitlement.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).   
The Board acknowledges the Veteran's complaints of experiencing occasional symptoms of tingling/numbness in the lower extremities.  To the extent that the Veteran has such symptoms, these in and of themselves are not disorders for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Essentially, the evidence of record simply does not reveal any clinical pathology underlying the claimed symptoms of lower extremity tingling and numbness.  

While the Veteran is generally considered competent to report symptoms; a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such as rendering a diagnosis or offering an opinion as to the underlying etiology of the symptoms; in this case, essentially it is beyond the Veteran's competency to diagnose herself with a neurological condition of either lower extremity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the Board notes that the Veteran does not have the expertise to clinically determine that she actually has neurological impairment of either lower extremity and moreover, she is certainly not considered competent to link such condition to service or any service-connected condition.  

Here, clinical testing and findings made between 2007 and 2011 consistently failed to reveal any actual physical evidence of neurological manifestations or impairment of either lower extremity.  The Board considers this evidence to represent the most reliable and accurate indicator in conjunction with the question of whether competent evidence establishes the existence of the currently claimed disability; and consequently, it is also the most probative evidence on this matter.  

Absent competent evidence establishing the presence of a neurological condition/disability of either lower extremity, the service connection claims for such disorders cannot be substantiated and the claims must fail on this basis alone.  For the reasons and bases set forth above, the preponderance of the evidence is against the establishment of service connection for a neurological condition for both the right and left lower extremities (also claimed as numbness and tingling) and those claims must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

Increased/Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial ratings following awards of service connection for various disabilities.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

B.  Low Back

The Veteran filed an original service connection claim for a low back disability in August 2007.  In a February 2008 rating action (on appeal) service connection was established for degenerated intervertebral disc at L4-5, for which an initial non-compensable evaluation was assigned effective from September 19, 2007.  

The grant was based in part on findings made upon VA examination of the spine conducted in September 2007, with review of the claims file.  The Veteran complained of low back pain since 2002 with back spasms and monthly manifestations of tingling and numbness in the saddle area and legs bilaterally.  She endorsed having symptoms of numbness, spasms, and pain - described as daily, mild and constant.  She denied having a history of fatigue, decreased motion, stiffness, or weakness and further denied having symptoms of paresthesia, unsteadiness, leg or foot weakness, or any urinary or bowel dysfunction.  The report indicated that there were no flare-ups of the spinal condition. 

Objective examination revealed no spasms, atrophy, guarding, tenderness, weakness, or pain with motion.  Posture was normal and lumbar examination was negative for: kyphosis, listing, flattening, lordosis, scoliosis, or reverse lordosis.  Sensory and motor examination of the upper and lower extremities was entirely normal.  The report indicated that there was no evidence of ankylosis.  Range of motion testing revealed flexion from to 90 degrees, right and left rotation from 0 to 30 degrees, and right and left lateral flexion from 0 to 30 degrees, with specific documentation of no pain on active or passive motion.  The examiner indicated that range of motion was not additionally limited by pain or repetitive use of the joint.  X-ray films of the lumbar spine were negative.  Normal lumbar spine examination was assessed. 

More recently, a VA examination was conducted in April 2011 and the claims folder was reviewed.  The Veteran endorsed having symptoms of numbness, spasms, and pain - described as daily, mild and nearly constant.  She denied having a history of fatigue, decreased motion, stiffness, or weakness and further denied having symptoms of paresthesia, unsteadiness, leg or foot weakness, or any urinary or bowel dysfunction.  The report indicated that there were weekly flare-ups of the spinal condition described as moderate in severity, and brought on by increased activity.  An additional 10 to 20 percent limitation of motion was reported by the Veteran on flare-ups.  

Objective examination revealed no spasms, atrophy, guarding, tenderness, weakness, or pain with motion.  Gait was normal.  The examination was negative for: kyphosis, listing, lordosis, scoliosis, or reverse lordosis.  The examiner noted the presence of lumbar straightening and absence of normal thoracolumbar curves and described this as abnormal.  Sensory and motor examination of the upper and lower extremities was entirely normal.  The report indicated that there was no evidence of ankylosis.  Range of motion testing revealed flexion from to 110 degrees, extension from 0 to 25 degrees, right and left rotation from 0 to 50 degrees, and right and left lateral flexion from 0 to 38 degrees, with no pain.  The examiner indicated that range of motion was not additionally limited by pain or repetitive use of the joint.  X-ray films of the lumbar spine were unremarkable.  Mild thoracolumbar strain with intermittent irritation was diagnosed.  The examiner noted that the condition might mildly impact activities requiring lifting and/or carrying.  

Analysis

The Veteran's claim for a compensable evaluation for a low back disability was placed in appellate status by her disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Veteran is seeking entitlement to an initial compensable disability for all or some of the appeal period starting from September 19, 2007, when service connection was established.  

For the entirety of the appeal period, the Veteran's low back disability has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5242 is used for the evaluation of degenerative arthritis of the spine.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code. Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.

The other diagnostic code and criteria potentially applicable in this case is 5243, used to evaluate intervertebral disc syndrome.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Regarding the matter of entitlement to an initial or staged compensable rating for a low back disability for any portion of the appeal period extending from September 19, 2007, forward, the Board is unable to find any basis for an increased initial rating.  

During this time period, there was no evidence the Veteran's forward flexion was greater than 60 degrees but not greater than 85 degrees.  Rather a VA examination conducted in 2007 documented a range of flexion of at worst 90 degrees.  When evaluated in 2011, flexion was to 110 degrees.  Similarly, the combined range of motion of the lumbar spine documented by medical evidence dated in 2011 was over 300 degrees, which well in excess of the combined limitation to 235 degrees or less required to support the assignment of a 10 percent evaluation.  The Board notes that the 2007 findings could not be used for purposes of the combined assessment as it does not appear that range of extension was recorded on that report.  In addition, examination findings of 2007 and 2011 failed to reveal objective evidence of muscle spasm, guarding or tenderness, not resulting in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or kyphosis.  In addition, there is no indication of any vertebral fracture in this case.  

In essence, the only clinical findings made upon VA examinations of 2007 and 2011 revealed a mention lumbar flattening made in the 2011 examination report, with no indication of the etiology or any associated symptomatology and an overall assessment of mild thoracolumbar strain with intermittent irritation, which might mildly impact activities requiring lifting and/or carrying.  

The Board has considered whether an increased evaluation is warranted under another Diagnostic Code, including under the criteria for intervertebral disc syndrome.  In order to receive a 10 percent rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  However, during the appeal period extending from September 19, 2007, the evidence does not reflect that the Veteran's low back disorder was productive of essentially any incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician.  As such, a compensable evaluation under Diagnostic Code 5243 is not warranted.  

As discussed herein, it is clear that the schedular criteria provide no basis for an initial or staged compensable rating during any portion of the appeal period.  

To the extent that findings of posterior and lateral bulging of L4-5 as well as degenerated intervertebral disc at L4-5 were made during service in 2006 (see February 2008 rating action), in Williams v. Shinseki, No. 09-4118, slip op. at 3 (U.S. Vet. App. Sept. 23, 2011) (nonprecedential memorandum decision); 2011 WL 4407465 (Vet. App.) it was noted prior holding in Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); and Powell v. West, 13 Vet. App. 31 (1999), as clarified in Mitchell, Id., "establish simply that a veteran is entitled to a minimum 10% disability rating under the second part of DC 5003 when [there is] painful motion and [] x-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree."  

In this case, upon VA examinations of 2007 or 2011, X-ray films were negative for evidence of lumbar arthritis.  In addition, essentially no limitation of motion of the lumbar spine was shown when evaluated by VA upon examinations of 2007 and 2011, and at both times, range of motion testing was negative for objective evidence of pain.  Accordingly, there is no basis for the assignment of a 10 percent evaluation based on X-ray evidence of arthritis with painful motion.  

The Board has considered whether an increased evaluation is warranted based upon the granting of a separate neurological disability related to the lumbar spine for the duration of the appeal period at issue.  In this regard, the Veteran has made subjective complaints of neurological symptomatology affecting the right and left lower extremities.  However, neurological motor and sensory evaluations conducted by VA in 2007 and 2011 were entirely normal in both the upper and lower extremities.  In addition, throughout the appeal period there has been no indication, lay or clinical, of bowel or bladder dysfunction associated with the low back disability.  Accordingly, there is no basis for the assignment of a separate evaluation for any neurological impairment related to the low back disorder, as no such manifestations have been clinically shown throughout the entirety of the appeal period. 

The evidence reflects the Veteran reports experiencing constant pain associated with her lumbar spine disability with moderate flare-ups reportedly occurring weekly.  Even giving full consideration to the Veteran's lay reports of pain, increased initial or staged compensable ratings are not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59, and with consideration of the DeLuca and Mitchell factors.  A higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion or function to such a degree so as to even nearly warrant a compensable rating.  Moreover, examinations reports of 2007 and 2011 failed to reveal evidence of limitation of motion on repetitive use.  Further, the Veteran's estimates of a 10 to 20 percent reduction in motion on flare-ups are both vague and entirely clinically unsubstantiated.  As the Veteran lacks the competency to make such a clinical finding of her own accord, without clinical training or any objective testing mechanism, such lay evidence is not considered competent or probative and fails to provide a basis for the assignment of a compensable evaluation at any time during the appeal period.  

Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned non-compensable evaluation reflects the mild and episodic nature of the Veteran's symptomatology and flare-ups, as well as the nearly non-existent effects of the Veteran's lay complaints of pain as related to her range of motion and functional capability.  Accordingly, an increased initial or staged compensable evaluation based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.40 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In essence, the Veteran is already receiving the appropriate rating based on the extent of her limited motion, pain, functional impairment as evaluated pursuant to the DeLuca and Mitchell factors.  

The Veteran is generally considered competent to report her symptoms (with exceptions such as that identified above).  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that she has stated that her service-connected low back disability warrants an initial and/or staged compensable rating, the medical findings do not support her contentions.  As the clinical evidence is considered to be the most accurate and reliable evidence on file, the competent clinical findings are afforded the greatest amount of credibility in this case.  In essence, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements, provided in support of a claim for monetary benefits.  

Upon reviewing the longitudinal record in this case, the Board finds that an initial compensable rating is not warranted for a low back disability any portion of the appeal period extending from September 19, 2007.  See Fenderson and Hart, supra.  As discussed herein, there is no basis for the assignment of increased initial or staged ratings, or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.
C.  Acne

The Veteran filed an original service connection claim for acne in August 2007.  In a February 2008 rating action (on appeal) service connection was established for acne, for which an initial non-compensable evaluation was assigned effective from September 19, 2007.  

The grant was based in part on findings made upon VA examination of the skin conducted in September 2007, with review of the claims file.  The Veteran gave a history of acne since 1997, with reports of intermittent symptoms and no treatment during the prior 12 months.  Examination revealed a small pustule on the face (left cheek area).  The examiner estimated that less than 40% of the face and neck was affected by acne, and noted that no other areas were affected.  Old scarring on the face from acne was also documented.  The examiner estimated that the total percentage of body area affected was 3%, and less than 3% of the exposed skin on the head, face, neck and hands was impacted.  A color photograph accompanying the examination report is consistent with the examinations findings.  Mild acne was assessed.  Thereafter, the Veteran maintained that this examination was inadequate because she was not instructed to remove her make-up.

When seen by VA in June 2008, examination revealed clear skin with no lesions.  

A second VA examination of the skin was conducted in April 2011.  The Veteran reported that since 1999, some level of acne is always present with some exacerbations.  The symptoms were described as intermittent comedones with intermittent pustules, primarily on the face, and sometimes on the chest.  The report indicated that from October 2009 to April 2010, the Veteran was taking Accutane (a systemic treatment - neither a corticosteroid or immunosuppressive), and that since March 2011, she had been taking. Doxycyline (also a systemic treatment - neither a corticosteroid or immunosuppressive).  

Examination revealed superficial acne affecting a 40% or greater area of the face and neck.  The examiner also indicated that the chest and a "V" area of the posterior back without acne, but with scarring (hyperpigmentation) were impacted.  Also documented were a few acne bumps or comedones and evidence of some light scarring from old acne on the face, neck and chest.  Also mentioned was a scar on the chest measuring 2.8 cm in length, .8 in width, and .2 cm high, described as basically linear, slight rhomboid shaped, non-tender, non-adherent, and keloidal.  Acne and a keloid scar were diagnosed.  Color photographs of the Veteran's face and chest were taken and are on file.    

Analysis

The Veteran's claim for a compensable evaluation for acne was placed in appellate status by her disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Veteran is seeking entitlement to an initial compensable disability for acne for all or some of the appeal period starting from September 19, 2007, when service connection was established.  

For the entirety of the appeal period, the Veteran's acne has been evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7828.  The currently assigned noncompensable rating contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent; a 10 percent rating contemplates deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck; and a 30 percent rating contemplates deep acne affecting 40 percent or more of the face and neck. 38 C.F.R. § 4.118, DC 7828 (2011).  The Veteran's disability could also be rated as disfigurement of the head, face, or neck under DC 7800, or scars under DCs 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  Id.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.  
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  
Surface contour of scar is elevated or depressed on palpation.  
Scar is adherent to underlying tissue.  
Skin is hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.).  
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.). 
Underlying soft tissue is missing in an area exceeding 6 square inches (39 sq. cm.). 
Skin is indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disability with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disability of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.   

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).   

The criteria under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008 unless the Veteran requests review under the revised criteria.  Here, the Veteran's initial service connection claim for acne (from which the initial rating action stems) for service connection was received in 2007 and review under the revised criteria was not requested.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied.  In any event, as applied to this case, the difference between the old and new versions of DC 7800 does not cause a different result, and DC 7828 relating to acne was not amended.

At the outset, the Board notes that there is no indication that the scar on the Veteran's chest diagnosed on VA examination of 2011 is part and parcel of her service-connected acne, nor has any clinician suggested as much.  Moreover, as a practical matter, even if the Board were to consider this a manifestation of service-connected acne, there would be no basis for a compensable rating based on its presentation and (lack of associated) symptoms.  Compensable ratings are not warranted under Diagnostic Codes 7801 and 7802 because there is no evidence that the disability is analogous to deep scars associated with underlying soft tissue damage; that it causes limited motion; or that it affects an area exceeding 144 square inches.  In addition, compensable ratings are not warranted under Diagnostic Codes 7803, 7804 and 7805 since there is no evidence that the condition is analogous to a superficial, unstable scar, is painful on examination, or is productive of limitation of function or motion. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, the Veteran's predominant disability is not scarring, and therefore the condition is not most appropriately rated under 7800, 7801, 7802, 7803, 7804, or 7805.  Moreover, for the same reasons as explained above, none of those codes would provide a basis for the assignment of a compensable evaluation for the Veteran's acne.  

Similarly, while the criteria used for rating disfigurement of the head, face, or neck under diagnostic code Diagnostic Code 7800 are arguably pertinent, the Veteran's acne is not productive of any of the 8 characteristics of disfigurement.  Accordingly, there is no basis for the assignment of a compensable evaluation under those criteria.

Photographs and clinical findings of April 2011 make it clear that the Veteran's primary manifestations are exhibited by acne, affecting the face and neck.  Accordingly, diagnostic code 7828 is the most appropriate rating criteria.  Based upon a full review of the record, and resolving any doubt in favor of the Veteran, the Board concludes that effective from April 22, 2011, the criteria for a 10 percent evaluation for acne are met.  In this regard, the VA examiner in April 2011 described the Veteran's acne as superficial and affecting a 40% or greater area of the face and neck.  Technically, such findings would not warrant a compensable evaluation.  

However, upon review of the photographs taken in conjunction with the April 22, 2011 VA examination, while the Veteran's pervasive acne is largely superficial, it appears that there are a few, small and specific areas in which deep acne, manifested by deep inflamed nodules and pus-filled cysts are evident.  The Board notes that collectively, such manifestations affect far less than 40 percent of the face and neck.  However, such findings are consistent with, and sufficiently support the assignment of a 10 percent evaluation for acne effective from April 22, 2011.  

However, prior to April 22, 2011, there is no basis for a compensable evaluation under codes 7800 to 7805, or under code 7828.  Evidence dated prior to April 22, 2011 reveals a near absence of symptoms.  Clinical examination of the skin conducted in June 2008, revealed clear skin with no lesions.  Upon VA examination of September 2007, a small pustule on the face (left cheek area) was shown.  The examiner estimated that less than 40% of the face and neck was affected by acne, and noted that no other areas were affected.  Old scarring on the face from acne was also documented.  The examiner estimated that the total percentage of body area affected was 3%, and less than 3% of the exposed skin on the head, face, neck and hands was impacted.  A color photograph accompanying the examination report is consistent with the examinations findings, and reveals only mild superficial acne.  Such findings do not provide support for the assignment of a compensable evaluation prior to April 22, 2011.  

Accordingly, an increased evaluation of 10 percent, but no higher, is granted for acne for the portion of the appeal period extending from April 22, 2011 forward, and the claim is granted to that extent; however prior to that time, a non-compensable evaluation is continued and the appeal as related to this portion of the appeal period, the claim is denied.  See Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) West 2002).

D.  Depressive Disorder

The Veteran filed an original service connection claim for a psychiatric disorder in August 2007.  In a February 2008 rating action (on appeal) service connection was established for depressive disorder, for which an initial 10 percent evaluation was assigned effective from September 19, 2007.  

The grant was largely based on findings made upon VA examination conducted in September 2007, with review of the claims file.  The Veteran reported that she was sad and anxious.  She mentioned that she was taking Sertraline which was helping her.  Symptoms were described as sporadic.  The report indicated that the Veteran had not worked since leaving military service several weeks previously, and was looking for work.  It was noted that the Veteran and her daughter were staying with her sister and her family.  The report stated that the Veteran liked to exercise, went to church and did chores around the house.  It was noted that she hadn't yet made any close friends, as she had just arrived at her sister's place.  

On examination, the Veteran was alert, well oriented, and appropriately dressed.  Mood was clam and affect was appropriate.  There were no indications of: loosened associations, flight of ideas, hallucinations, delusions, or homicidal/suicidal ideation or intent.  Remote and recent memory appeared adequate.  There was no impairment of thought process or communication.  Insight, judgment and intellect were described as adequate.  Depressive disorder was diagnosed and a Global Assessment of Functioning (GAF) score of 55 was assigned.  The examiner explained that the Veteran was anxious, but not irritable and was looking for work.  It was noted that she went to church, had interests and was taking medication with relief.  

When seen by VA in October 2007, the Veteran's primary symptoms included depression, sleep disruption, sad mood, crying, guilt and suicidal ideation.  It was noted that she was in the process of taking classes for a degree in business.  The examiner explained that the Veteran had suicidal ideation without intent or plan.  On examination, the Veteran was well groomed.  Mood was appropriate, affect was sad, and thought processes were logical.  Hallucinations and delusions were not present.  Major depressive disorder v. dysthymic disorder was assessed and a GAF score of 50 was assigned.  

Passive suicidal ideation, without intent or plan continued to be mentioned in November and December 2007 records.  Those records also documented that thoughts continued to be logical and goal-directed and that there was no evidence of visual or auditory hallucinations.  Symptoms of chronic depression and difficulty concentrating were also noted.  

A January 2008 VA record reveals that the Veteran's mood had improved and she was working full-time.  She endorsed having periodic insomnia and denied having suicidal ideation.  On examination, the Veteran was well groomed and speech was normal.  Mood was normal, affect was reactive, and thought processes were goal directed.  Hallucinations and delusions were not present.  Insight and judgment were described as good.  The Veteran also denied having suicidal or homicidal ideation when seen in early February 2008, but later in February 2008 endorsed passive suicidal ideation.  At that time, the Veteran reported that she was moving into a new home and described symptoms including panic attacks and mood swings.  When seen in April 2008, the Veteran reported an increase in anxiety and fatigue and denied suicidal ideation.  

When evaluated by VA in June 2008, the Veteran complained of sleep impairment.  On examination, the Veteran was well groomed, oriented, and speech was normal.  Mood was sad, affect was reactive, and thought processes were goal directed.  Hallucinations and delusions were not present.  Insight and judgment were described as good.  The Veteran denied having suicidal or homicidal ideation.

The Veteran was seen for a VA psychological consultation in October 2008.  She reported having memory, concentration and attention problems post-service.  Testing revealed no evidence of permanent memory changes or cerebral dysfunction.  It was observed that the Veteran's functional cognitive difficulties were likely related to emotional/psychological factors (anxiety/depression).  On examination of October 2008, the Veteran was well groomed, oriented, and speech was normal.  Mood was emotional, affect was reactive, and thought processes were goal directed.  Hallucinations and delusions were not present.  Insight and judgment were described as good.  The Veteran denied having suicidal or homicidal ideation.

A VA examination was conducted on March 8, 2011 and the claims folder was reviewed.  The Veteran reported having the following symptoms: fluctuating mood, depression, low energy, poor focus, and tiredness.  Problems with memory at work were also noted.  The report indicated that the Veteran had been employed for at least the past 12 months.  On examination, the Veteran was alert, well oriented, and appropriately dressed.  Mood was depressed/anxious, and affect was appropriate to tearful.  There were no indications of inappropriate behavior, hallucinations, delusions, or homicidal/suicidal ideation or intent.  Remote, immediate and recent memory revealed some deficits, manifested by forgetting words, and forgetting to put information in files at work, for which she was reprimanded.  Insight and, judgment were described as fair.  Major depressive disorder was diagnosed and a GAF score of 50 was assigned.  The examiner explained that the Veteran was not totally impaired, but indicated that her mental disorder resulted in deficiencies in most areas, such as judgment, thinking, mood and family relations.  It was further observed that the Veteran's fluctuant and low mood affected her relationships and that she was tired all of the time, which interfered with tasks and chores at home, and her memory at work.   

By rating action of June 2012, a 50 percent evaluation was assigned for depressive disorder, effective from March 8, 2011, the date of the most recent VA examination.  

Analysis

The Veteran contends that an initial evaluation in excess of 30 percent for depressive disorder is warranted for the portion of the appeal period extending from September 19, 2007 to March 7, 2011, and that an evaluation in excess of 50 percent is warranted for the portion of the appeal period extending from March 8, 2011, forward.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The Veteran's disability due to service-connected depressive disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the general rating formula for mental disorders, a 10 percent disability evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The evidence relating to the portion of the appeal period effective from September 19, 2007, indicates that the criteria for a 70 percent evaluation, but no greater evaluation, were met during that time period.  

The most significant and probative evidence supporting such a finding is the assessment made by the VA examiners to include findings of suicidal ideation in 2007 and early 2008 as well as cognitive and memory difficulties and to the effect that the Veteran's overall level or impairment was best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the criteria for the assignment of a 70 percent evaluation for depressive disorder are met effective from 
September 19, 2007.  

At no time during the appeal period has the Veteran demonstrated symptoms such: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  There have been no findings of  GAF scores of lower than 50 been assigned, nor have there been any clinical findings or assessments made to the effect that the Veteran as totally impaired occupationally and socially.  Additionally, the evidence reflects that the Veteran is currently employed.  Moreover, the clinical evidence reflects that throughout the appeal period, the Veteran has not demonstrated symptoms such: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Thus, symptoms consistent with the assignment of a 100 percent evaluation have not been shown at any time during the appeal period.  

In summary, by virtue of this Board decision, for the portion of the appeal period effective from September 19, 2007, an initial rating of 70 percent is warranted, and to this extent the claim is granted.  See 38 C.F.R. § 4.130, DC 9434, Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002). 

      E.  Extraschedular Consideration 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  
As discussed herein, the manifestations of the Veteran's low back disability, acne, and depressive disorder cause impairment that is contemplated by the rating criteria.  Here, the applicable rating criteria reasonably described the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's low back disability, acne, and depressive disorder for the entire pendency of this appeal and that the symptomatology and level of impairment associated therewith are contemplated in the pertinent rating criteria.  Thus, these disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  


ORDER

Entitlement to service connection for a neurological disorder of the right lower extremity (also claimed as numbness and tingling) is denied. 

Entitlement to service connection for a neurological disorder of the left lower extremity (also claimed as numbness and tingling) is denied.

For the entirety of the appeal period extending from September 19, 2007 forward, entitlement to an initial compensable rating for degenerated intervertebral disc at    L4-5, is denied.

For the portion of the appeal period extending from September 19, 2007 to April 21, 2011, entitlement to an initial compensable evaluation for acne is denied.  

For the portion of the appeal period extending from April 22, 2011 forward, entitlement to a 10 percent rating for acne is granted, subject to the provisions governing the award of monetary benefits.  


For the portion of the appeal period effective from September 19, 2007 
forward, entitlement to a 70 percent evaluation for depressive disorder, is granted subject to the provisions governing the award of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


